DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it consists of more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 8 has been renumbered 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a second layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim because there is no first layer recited.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,082,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims all of the elements claimed in claim 1 of the instant application, except that claim 1 of the patent claims “measuring first XPS and/or XRF intensity signals” whereas claim 1 of the instant application claims “measuring first XPS and XRF intensity signals”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the patent to measure first XPS and XRF intensity signals, as a matter of design choice. Combining results from two different signals provides more information and would yield more accurate results.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,082,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the patent claims all of the elements claimed in claim 2 of the instant application, in addition to “wherein determining the thickness accounts for an estimated effective substrate based on a first layer and a substrate of the sample, the first layer and substrate below the second layer of the sample.” Claim 2 of the instant application is broader and therefore anticipated by claim 8 of the patent.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 2019/0033069 A1. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application claims all of the elements claimed in claim 1 of the instant application, except that claim 1 of the copending application claims “measuring first XPS and/or XRF intensity signals” whereas claim 1 of the instant application claims “measuring first XPS and XRF intensity signals”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the copending application to measure first XPS and XRF intensity signals, as a matter of design choice. Combining results from two different signals provides more information and would yield more accurate results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 2019/0033069 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the copending application claims all of the elements claimed in claim 2 of the instant application, in addition to “wherein determining the thickness accounts for an estimated effective substrate based on a first layer and a substrate of the sample, the first layer and substrate below the second layer of the sample.” Claim 2 of the instant application is broader and therefore anticipated by claim 8 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,648,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims all of the elements claimed in claim 1 of the instant application, except that claim 1 of the patent claims “measuring first XPS and/or XRF intensity signals” and “for a reference sample” and “determining at least one of a thickness or a composition” whereas claim 1 of the instant application claims “measuring first XPS and XRF intensity signals” and “for a sample” and “determining a thickness”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the patent to measure first XPS and XRF intensity signals, as a matter of design choice. Combining results from two different signals provides more information and would yield more accurate results.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that “a reference sample” and “a sample” are analogous terms.  “Determining at least one of a thickness or a composition” is more specific than “determining a thickness” and therefore claim 1 of the instant application is anticipated by claim 1 of the patent in this regard.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,648,802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the patent claims all of the elements claimed in claim 2 of the instant application, in addition to “wherein determining the thickness or composition accounts for an estimated effective substrate based on a first layer and a substrate of the sample, the first layer and substrate below the second layer of the sample.” Claim 2 of the instant application is broader and therefore anticipated by claim 16 of the patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,029,148 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims all of the elements claimed in claim 1 of the instant application, except that claim 1 of the patent claims “measuring first XPS and/or XRF intensity signals” and “above at least one underneath layer” and “determining at least one of a thickness or a composition” whereas claim 1 of the instant application claims “measuring first XPS and XRF intensity signals” and “above a substrate” and “determining a thickness”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of the patent to measure first XPS and XRF intensity signals, as a matter of design choice. Combining results from two different signals provides more information and would yield more accurate results.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that “above at least one underneath layer” and “above a substrate” are analogous terms.  “Determining at least one of a thickness or a composition” is more specific than “determining a thickness” and therefore claim 1 of the instant application is anticipated by claim 1 of the patent in this regard.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,029,148 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the patent claims all of the elements claimed in claim 2 of the instant application, in addition to “wherein determining the thickness or composition accounts for an estimated effective substrate based on a first layer and a substrate of the sample, the first layer and substrate below the second layer of the sample.” Claim 2 of the instant application is broader and therefore anticipated by claim 16 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



October 21, 2022